Exhibit 10.1
VOTING AGREEMENT
     This VOTING AGREEMENT (this “Agreement”), is dated as of November 20, 2011,
by and among Transatlantic Holdings, Inc. (“Transatlantic”) and the stockholders
of Alleghany Corporation (“Alleghany”) listed on the signature pages hereto
(each a “Stockholder” and collectively, the “Stockholders”). Capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
such terms in the Merger Agreement as of the date hereof.
WITNESSETH:
     WHEREAS, Alleghany, Shoreline Merger Sub, LLC, a Delaware limited liability
company and wholly owned subsidiary of Alleghany (“Merger Sub”) and
Transatlantic entered into an Agreement and Plan of Merger, dated as of
November 20, 2011 (the “Merger Agreement”), providing for, among other things,
the merger of Transatlantic with and into Merger Sub (the “Merger”), with Merger
Sub surviving the Merger; and
     WHEREAS, as of the date hereof, each Stockholder is the record and
beneficial owner of the number of shares of Alleghany Common Stock set forth on
Exhibit A hereto (together with such additional shares of Alleghany Common Stock
or other voting capital stock of Alleghany as become beneficially owned (within
the meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934,
as amended) by such Stockholder, whether upon the exercise of options,
conversion of convertible securities or otherwise, after the date hereof, but
excluding any shares sold or transferred on or after the date hereof in
compliance with Section 4.1 or Section 4.4, the “Owned Shares”), which shares
set forth on Exhibit A collectively represent approximately [•]% of the voting
power of the outstanding capital stock of Alleghany (as calculated with respect
to the Alleghany Requisite Stockholder Vote); and
     WHEREAS, as a condition to Transatlantic’s willingness to enter into and
perform its obligations under the Merger Agreement, Transatlantic has required
that each Stockholder agree, and each Stockholder has agreed, to enter into this
Agreement.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration given to each party hereto, the receipt of which is
hereby acknowledged, the parties agree as follows:
     1. Agreement to Vote; Irrevocable Proxy.
          1.1 Agreement to Vote. Each Stockholder hereby agrees that, from the
date hereof until the earlier of (i) the time that the Alleghany Requisite
Stockholder Vote has been obtained and (ii) termination of this Agreement in
accordance with Section 5.1, at any meeting of the stockholders of Alleghany at
which the approval of the Stock Issuance is to be voted upon, however called, or
any adjournment or postponement thereof, such Stockholder shall be present (in
person or by proxy) and vote (or cause to be voted), to the extent entitled to
vote thereon, all of its Owned Shares at such time (a) in favor of approval of
the Stock Issuance and (b) against any Alleghany Acquisition Proposal and
against any action or agreement that would reasonably be expected to materially
impair the ability of Alleghany or Merger Sub to complete the Merger, or that
would otherwise reasonably be expected to prevent or materially impede or
materially delay the consummation of the Merger. Notwithstanding anything herein
to the contrary this Section 1.1 shall not require any Stockholder to be present
(in person or by proxy) or vote (or

 



--------------------------------------------------------------------------------



 



cause to be voted) any of its Owned Shares (1) in the manner specified in
clauses (a) or (b) of this Section 1.1 above to the extent that the Merger
Agreement has been amended or modified, or a provision therein has been waived,
in any such case, in a manner that (x) increases the amount or changes the form
of the consideration to the stockholder of Transatlantic or (y) is otherwise
materially adverse to the Stockholders (either directly or indirectly through
Alleghany or Merger Sub); or (2) to amend the Merger Agreement or take any
action that could result in the consequences described in the foregoing clauses
(1)(x) and/or (1)(y).
          1.2 Irrevocable Proxy. Each Stockholder hereby irrevocably appoints
Transatlantic as its attorney-in-fact and proxy with full power of substitution
and resubstitution, to the full extent of such Stockholder’s voting rights with
respect to such Stockholder’s Owned Shares (which proxy is irrevocable and which
appointment is coupled with an interest, including for purposes of Section 212
of the Delaware General Corporation Law, but for the avoidance of doubt shall be
deemed terminated and released with respect to any shares sold or transferred on
or after the date hereof in compliance with Section 4.1 or Section 4.4) to vote
all such Stockholder’s Owned Shares in favor of the Stock Issuance. Upon
Transatlantic’s reasonable request, each Stockholder agrees to execute any
further agreement or form reasonably necessary or appropriate to confirm and
effectuate the grant of the proxy contained herein. The proxy granted by each
Stockholder in this Section 1.2 shall remain valid until the earlier of (i) the
time that the Alleghany Requisite Stockholder Vote has been obtained or (ii) the
termination of this Agreement in accordance with Section 5.1, in each case
immediately upon which each such proxy shall automatically terminate without any
further action required by any person.
          1.3 Other Voting Rights. Except as specifically set forth in this
Agreement, each Stockholder will continue to hold and shall have the right to
exercise all voting rights related to such Stockholder’s Owned Shares.
     2. Representations and Warranties of Stockholders. Each Stockholder hereby
represents and warrants to Transatlantic as follows:
          2.1 Power; Due Authorization; Binding Agreement. Such Stockholder has
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation by
such Stockholder of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate, partnership or other applicable
action on the part of such Stockholder, and no other proceedings on the part of
such Stockholder are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by such Stockholder and, assuming the due and valid
authorization, execution and delivery hereof by the other parties hereto,
constitutes a valid and binding agreement of such Stockholder, enforceable
against such Stockholder in accordance with its terms, subject to the Bankruptcy
and Equity Exception.
          2.2 Ownership of Shares. On the date hereof, the Owned Shares set
forth opposite such Stockholder’s name on Exhibit A hereto are owned
beneficially by such Stockholder, free and clear of any claims, liens,
encumbrances and security interests other than any restrictions existing under
the Organizational Documents of Alleghany. Other than proxies and restrictions
in favor of Transatlantic pursuant to this Agreement and except for such
transfer restrictions of general applicability as may be provided under the
Securities Act of 1933, as

 



--------------------------------------------------------------------------------



 



amended, or the “blue sky” laws of the various states of the United States, and
any restrictions contained in the Organizational Documents of Alleghany, as of
the date hereof such Stockholder has, and at any stockholder meeting of
Alleghany held during the term of this Agreement to approve the Stock Issuance,
such Stockholder will have (except as otherwise permitted by this Agreement,
including in connection with the permitted Transfer of any Owned Shares), sole
voting power and sole dispositive power with respect to the matters set forth in
Section 1.1 in respect of all of the then Owned Shares of such Stockholder.
          2.3 Acknowledgment. Such Stockholder understands and acknowledges that
Transatlantic is entering into the Merger Agreement in reliance upon such
Stockholder’s execution, delivery and performance of this Agreement.
     3. Representations and Warranties of Transatlantic. Transatlantic hereby
represents and warrants to each of the Stockholders that Transatlantic has the
requisite corporate power and authority to execute and deliver this Agreement,
to perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation by Transatlantic of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate action on the part of
Transatlantic, and no other proceedings on the part of Transatlantic are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by Transatlantic and, assuming the due and valid authorization,
execution and delivery hereof by the other parties hereto, constitutes a valid
and binding agreement of Transatlantic, subject to the Bankruptcy and Equity
Exception.
     4. Certain Covenants of the Stockholders.
          4.1 Restriction on Transfer, Proxies and Non-Interference. Each
Stockholder hereby agrees, except as permitted by Section 4.4, from the date
hereof until the earlier of (i) the termination of this Agreement in accordance
with Section 5.1 and (ii) the time that the Alleghany Requisite Stockholder Vote
has been obtained, not to (a) sell, transfer, pledge, encumber, assign or
otherwise dispose of, or enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, pledge, encumbrance,
assignment or other disposition of, or limitation on the voting rights of, any
of the Owned Shares of such Stockholder (any such action, a “Transfer”),
(b) grant any proxies or powers of attorney with respect to the Owned Shares of
such Stockholder, deposit any such Owned Shares into a voting trust or enter
into a voting agreement with respect to any such Owned Shares, in each case with
respect to any vote on the approval of the Stock Issuance or any other matters
set forth in Section 1.1 of this Agreement (other than a proxy to Transatlantic
as set forth in Section 1.2), (c) take any action that would cause any
representation or warranty of such Stockholder contained herein to become untrue
or incorrect in any material respect or have the effect of preventing or
disabling such Stockholder from performing its obligations under this Agreement,
or (d) commit or agree to take any of the foregoing actions during the term of
this Agreement. Each Stockholder agrees that any violation of the foregoing
sentence by such Stockholder may and should be enjoined. If any involuntary
Transfer of any of the Owned Shares shall occur (including, but not limited to,
a sale by a Stockholder’s trustee in any bankruptcy, or a sale to a purchaser at
any creditor’s or court sale), the transferee (which term, as used herein, shall
include any and all transferees and subsequent transferees of the initial
transferee) shall, to the extent permitted by applicable Law, take and hold such
Owned Shares subject to all of the restrictions, liabilities and rights under
this

 



--------------------------------------------------------------------------------



 



Agreement, which shall continue in full force and effect until valid termination
of this Agreement.
          4.2 No Limitations on Actions. The parties hereto acknowledge that
each Stockholder is entering into this Agreement solely in its capacity as the
beneficial owner of the applicable Owned Shares and this Agreement shall not
limit or otherwise affect the actions or fiduciary duties of such Stockholder,
or any affiliate, trustee, beneficiary, settlor, employee or designee of such
Stockholder or any of its affiliates in its capacity, if applicable, as an
officer or director of Alleghany (or any subsidiary of Alleghany).
          4.3 Further Assurances. From time to time, at the request of
Transatlantic and without further consideration, each Stockholder shall execute
and deliver such additional documents and take all such further action as may be
reasonably necessary or desirable to consummate and make effective the
transactions contemplated by this Agreement. Without limiting the foregoing,
each Stockholder hereby authorizes Transatlantic to publish and disclose in any
public announcement, disclosure required by the SEC or applicable Law or the
Joint Proxy Statement/Prospectus, such Stockholder’s identity and ownership of
the Owned Shares, the nature of such Stockholder’s obligations under this
Agreement and any other information regarding the terms of this Agreement that
Transatlantic reasonably determines is required to be disclosed in connection
with the Merger and the transactions contemplated by the Merger Agreement.
          4.4 Permitted Transfers. Any Stockholder that Transfers any Owned
Shares to a Permitted Transferee (as defined herein) or any Affiliate of such
Stockholder (such Permitted Transferees and Affiliates, “Potential Transferees”)
shall cause each such Potential Transferee to (i) execute a signature page to
this Agreement pursuant to which such Potential Transferee agrees to be a
“Stockholder” pursuant to this Agreement with respect to such Transferred Owned
Shares and (ii) provide the requisite contact information for such Potential
Transferee as contemplated by Exhibit B. Permitted Transferee means, with
respect to any Stockholder, (A) any other Stockholder, (B) a spouse, lineal
descendant or antecedent, brother or sister, adopted child or grandchild or the
spouse of any child, adopted child, grandchild or adopted grandchild of such
Stockholder, (C) any trust, the trustees of which include only the Persons named
in clauses (A) or (B) and the beneficiaries of which include only the Persons
named in clauses (A) or (B), (D) any corporation, limited liability company or
partnership, the stockholders, members or general or limited partners of which
include only the Persons named in clauses (A) or (B), (E) if such Stockholder is
a trust, the beneficiary or beneficiaries authorized or entitled to receive
distributions from such trust, or (F) to any Person by will, for estate or tax
planning purposes, for charitable purposes or as charitable gifts or donations.
Transfers of Owned Shares to Potential Transferees made pursuant to this
Section 4.4 shall not be a breach of this Agreement.
     5. Miscellaneous.
          5.1 Termination of this Agreement. This Agreement, and all
obligations, terms and conditions contained herein, shall automatically
terminate without any further action required by any Person upon the earliest to
occur of: (i) the termination of the Merger Agreement in accordance with its
terms; (ii) the Effective Time; (iii) any withdrawal or modification of, or any
amendment to, the Transatlantic Board Recommendation by the Transatlantic Board
in a manner adverse to Alleghany; (iv) any withdrawal or modification of, or any
amendment to, the

 



--------------------------------------------------------------------------------



 



Alleghany Board Recommendation by the Alleghany Board in a manner adverse to the
transactions contemplated by the Merger Agreement (v) the making of any material
change, by amendment, waiver or other modification to any provision of the
Merger Agreement that (x) increases the amount or changes the form of the
consideration to the stockholder of Transatlantic or (y) is otherwise materially
adverse to the Stockholders (either directly or indirectly through Alleghany or
Merger Sub); and (v) the End Date (as defined in the Merger Agreement as in
effect on the date hereof and without giving effect to any extension by the
mutual agreement of Alleghany and Transatlantic).
          5.2 Effect of Termination. In the event of termination of this
Agreement pursuant to Section 5.1, this Agreement shall become void and of no
effect with no liability on the part of any party hereto; provided, however, no
such termination shall relieve any party hereto from any liability for any
breach of this Agreement occurring prior to such termination and the provisions
of this Article 5, including Section 5.11, shall survive any such termination.
          5.3 Entire Agreement; Assignment. This Agreement constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof. Nothing in this
Agreement, express or implied, is intended to or shall confer upon any Person
other than the parties hereto any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement. Other than as permitted in
Section 4.4, this Agreement shall not be assigned by operation of law or
otherwise and shall be binding upon and inure solely to the benefit of each
party hereto.
          5.4 Amendments. This Agreement may not be modified, amended, altered
or supplemented, except upon the execution and delivery of a written agreement
executed by each of the parties hereto.
          5.5 Notices. All notices and other communications hereunder shall be
in writing and shall be deemed duly given (a) on the date of delivery if
delivered personally, or if by facsimile, upon written confirmation of receipt
by facsimile, (b) on the first (1st) Business Day following the date of dispatch
if delivered utilizing a next-day service by a recognized next-day courier or
(c) on the earlier of confirmed receipt or the fifth (5th) Business Day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid. All notices hereunder shall be
delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing in accordance with this Section 5.5
by the party to receive such notice:
          If to a Stockholder, to the address and facsimile set forth opposite
such Stockholder’s name on Exhibit B attached hereto
     with copies in any case to:
Alleghany Corporation
7 Times Square Tower
New York, New York 10036
Phone: (212) 752-1356
Facsimile: (212) 759-8149
Attention: General Counsel

 



--------------------------------------------------------------------------------



 



-and-
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attn.: Edward D. Herlihy, Esq.
            David E. Shapiro, Esq.
Facsimile: (212) 403-2000
     If to Transatlantic:
Transatlantic Holdings, Inc.
80 Pine Street
New York, New York 10005
Phone: (212) 365-2200
Facsimile: (212) 365-2360
Attention: General Counsel
     with a copy to:
Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, NY 10166
Phone: (212) 351-4000
Facsimile: (212) 351-4035
Attention: Lois Herzeca, Esq.
          5.6 Governing Law; Venue; Waiver of Jury Trial.
          (a) This Agreement and all disputes or controversies arising out of or
relating to this Agreement or the transactions contemplated hereby shall be
governed by, and construed in accordance with, the internal laws of the State of
Delaware, without regard to the laws of any other jurisdiction that might be
applied because of the conflicts of laws principles of the State of Delaware.
          (b) Each of the parties irrevocably agrees that any legal action or
proceeding arising out of or relating to this Agreement brought by any party
against any other party shall be brought and determined in the Court of Chancery
of the State of Delaware, provided that if jurisdiction is not then available in
the Court of Chancery of the State of Delaware, then any such legal action or
proceeding may be brought in any federal court located in the State of Delaware.
Each of the parties hereby irrevocably submits to the jurisdiction of the
aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this Agreement and the transactions contemplated hereby. Each of the
parties agrees not to commence any action, suit or proceeding relating thereto
except in the courts described above in Delaware, other than actions in any
court of competent jurisdiction to enforce any judgment, decree or award
rendered by any such court in Delaware. Each of the parties further agrees that
notice as provided herein shall constitute sufficient service

 



--------------------------------------------------------------------------------



 



of process and the parties further waive any argument that such service is
insufficient. Each of the parties hereby irrevocably and unconditionally waives,
and agrees not to assert, by way of motion or as a defense, counterclaim or
otherwise, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, (a) any claim that it is not
personally subject to the jurisdiction of the courts in Delaware as described
herein for any reason, (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in any such
court (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) that (i) the suit, action or proceeding in any such court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by any such court.
          (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS CONTAINED
IN THIS SECTION 5.6(c).
          5.7 Specific Performance. The parties agree that, in the event of any
breach or threatened breach of any covenant or obligation contained in this
Agreement, the parties would be irreparably harmed and that money damages would
not provide an adequate remedy. Accordingly, each of the parties agrees that the
parties to this Agreement shall be entitled (in addition to any other remedy to
which they are entitled at law or in equity) to seek and obtain (a) a decree or
order of specific performance to enforce the observance and performance of such
covenant or obligation, and (b) an injunction restraining such breach or
threatened breach. Each of the parties further agrees that no party shall be
required to obtain, furnish or post any bond or similar instrument in connection
with or as a condition to obtaining any remedy referred to in this Section 5.7,
and each party irrevocably waives any right it may have to require the
obtaining, furnishing or posting of any such bond or similar instrument.
          5.8 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties. This Agreement may be executed
by facsimile or electronic transmission signature and a facsimile or electronic
transmission signature shall constitute an original for all purposes.
          5.9 Descriptive Headings. The descriptive headings used herein are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement.
          5.10 Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the

 



--------------------------------------------------------------------------------



 



term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified. In the event such court does not exercise the power
granted to it in the prior sentence, the parties hereto agree to replace such
invalid or unenforceable term or provision with a valid and enforceable term or
provision that will achieve, to the extent possible, the economic, business and
other purposes of such invalid or unenforceable term.
          5.11 Non-Recourse.
          (a) No past, present or future director, officer, employee,
incorporator, member, partner, stockholder, trustee, beneficiary, settlor,
agent, attorney, representative or affiliate of any party hereto or of any of
their respective affiliates shall have any liability (whether in contract or in
tort) for any obligations or liabilities of such party arising under, in
connection with or related to this Agreement or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby; provided,
however, that nothing in this Section 5.11 shall limit any liability of the
parties hereto for breaches of the terms and conditions of this Agreement.
          (b) Each party to this Agreement enters into this Agreement solely on
its own behalf, the obligations each Stockholder under this Agreement are
several (with respect to itself) and not joint with the obligations of any other
Stockholder and each such party shall be liable, severally and not jointly,
solely for any breaches of this Agreement by such party and in no event shall
any party be liable for breaches of this Agreement by any other party hereto.
Nothing contained herein, and no action taken by any Stockholder pursuant
hereto, shall be deemed to constitute the parties as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the parties are in any way acting in concert or as a group with
respect to the obligations or the transactions contemplated by this Agreement.
[remainder of page intentionally blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Voting
Agreement to be duly executed as of the day and year first above written.

            TRANSATLANTIC HOLDINGS, INC.
      By:           Name:           Title:        

SIGNATURE PAGE TO VOTING AGREEMENT

 



--------------------------------------------------------------------------------



 



            STOCKHOLDERS:
      By:           Name:           Title:        

SIGNATURE PAGE TO VOTING AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ALLEGHANY STOCK OWNERSHIP

 



--------------------------------------------------------------------------------



 



EXHIBIT B
STOCKHOLDERS’ CONTACT INFORMATION

 